Citation Nr: 1819265	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  95-05 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for bronchitis prior to June 18, 2002 and 30 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for dermatitis for the period from September 6, 1993 to August 29, 2002, and 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.   

This case was originally before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, the Board remanded a claim for service connection for left leg cellulitis and claims for increased ratings for bilateral hearing loss and bronchitis for development to include obtaining additional treatment records and affording the Veteran examinations.  These three issues were again remanded by the Board in February 2017 for the completion of a supplemental statement of the case.  

Subsequent to the most recent remand, an April 2017 rating decision granted service connection for dermatitis based on an April 2017 determination by a VA clinician the a skin rash shown in the left leg at entrance to service was highly suggestive of dermatitis, and that such had been permanently aggravated by service.  The clinician who completed the April 2017 opinion also found that as cellulitis was not present at that time, an opinion as to whether cellulitis in the left leg was etiologically related to service as requested by the January 2016 remand was not necessary.  This opinion failed to reflect the fact that clinical records during the appeal period do reflect an impression of, and treatment for, cellulitis in the left leg.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, given the location of the rash shown prior to service, in the left leg, that was found to have been aggravated by service in the April 2017 VA opinion, the Board finds that any current skin rash shown in the left leg during the appeal period is a manifestation of the closely related condition to cellulites of dermatitis, and is thus contemplated by the ratings assigned for dermatitis.  As such, and given the principle against pyramiding, or compensating a claimant twice for the same symptomatology, the Board finds that the claim for service connection for left leg cellulitis has been rendered moot by the grant of service connection for dermatitis.  38 C.F.R. § 4.14 (2017); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Clemmons v. West, 206 F.3d 1401, 1403


FINDINGS OF FACT

1.  Hearing acuity is to Level I in each ear. 

2.  Prior to June 18, 2002, bronchitis was manifested by complaints of dyspnea and pulmonary function testing that demonstrated Forced Expiratory Volume in one second (FEV-1) to 88 percent of its predicted value and the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) to 99 percent of its predicted value. 

3.  For the period beginning June 18, 2002, bronchitis was manifested by complaints of persistent cough, shortness of breath, chest tightening, and pulmonary function testing that demonstrated an FEV-1 to 73 percent of its predicted value and FEV-1/FVC to 103 percent of its predicted value. 

4.  Dermatitis is manifested by a skin rash and itching and requires constant or near constant therapy by a corticosteroid.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a rating in excess of 10 percent for bronchitis prior to June 18, 2002 and 30 percent thereafter are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, DC 6600 (2017).

3.  The criteria for a rating in excess of 10 percent for dermatitis for the period from September 6, 1993, to August 29, 2002, and 60 percent thereafter are not met.  
38 U.S.C. §§ 1155, 5103(a), 5103A, 5107, 5110(g) (2012); 38 C.F.R. §§ 3.114, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7806 (2001) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist concerning the issues adjudicated below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, the Board finds that there has been substantial compliance with the Board's remand directives with respect to the claims for increased ratings for bilateral hearing loss and bronchitis.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

A. Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI. 

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  In this case, at no time have audiometric testing shown an exceptional pattern of hearing loss.

Bilateral hearing loss was demonstrated during service, and service connection for such disability at a rating of 0 percent was granted effective from September 6, 1993, by an August 2007 rating decision.  This rating has been confirmed and continued until the present time.  

Pertinent clinical evidence includes reports from a February 1994 VA audiology examination that showed an average puretone threshold deficit of 22 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII. 

Thereafter, a July 2011 VA audiology examination reflected the Veteran reporting some difficulty in understanding conversational speech mainly in the left ear and in the presence of background noise.  Audiometric testing showed an average puretone threshold deficit of 19 decibels in each ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII. 

Thereafter and pursuant to the Board's January 2016 remand directives, the Veteran was afforded another VA audiology examination in May 2016, at which time audiometric testing showed an average puretone threshold deficit of 24 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the right ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  The examiner concluded that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a compensable rating for the Veteran's bilateral hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  In making its determination above, the Board observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected bilateral hearing loss, to include some difficulty in being able to understand conversations.  However, after considering such contentions as to the functional effects of the Veteran's hearing loss disability on his daily life-with the May 2016 VA examination specifically considering such effects and determining that the Veteran's hearing loss had no impact on the ordinary conditions of daily life-the Board finds that the criteria for a compensable schedular rating for bilateral hearing loss are not met.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Lendenmann, supra.

For the foregoing reasons, the Board finds that there is no basis for an increased rating for the Veteran's bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.


B. Bronchitis

A 10 percent rating is warranted for bronchitis when pulmonary function tests demonstrate FEV-1 or FEV-1/FVC of 71 to 88 percent of their predicted values.  38 C.F.R. § 4.96, DC 6600.  A 30 rating is warranted for bronchitis when pulmonary function tests demonstrate FEV-1 or FEV-1/FVC of 56 to 70 percent of their predicted values.  Id.  A 60 percent rating is warranted for bronchitis when pulmonary function tests demonstrate FEV-1 or FEV-1/FVC of 40 to 55 percent of their predicted values.  Id. 

There are special provisions for the application of the rating criteria for certain diagnostic codes, including bronchitis under DC 6600.  Pulmonary function tests (PFTs) are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The Veteran was treated for bronchitis during service, and a June 1994 rating decision granted service connection for bronchitis at a disability rating of 10 percent 

Pertinent post-service clinical evidence of record includes reports from a January 1994 VA general examination reflecting wheezing and a diagnosis of chronic bronchitis.  Also of record is a negative February 1994 VA chest X-ray.  A February 1997 VA trachea and bronchi examination reflected no significant pulmonary abnormality. 

Reports from an October 2000 VA respiratory examination reflect complaints of shortness of breathy by the Veteran.  A chest x-ray conducted at this examination was negative.  A November 2000 pulmonary function test demonstrated FEV-1 to 88 percent of its predicted value and FEV-1/FVC to 99 percent of its predicted value. 

Thereafter, at a December 2008 VA respiratory examination, the Veteran reported that he suffered from a persistent cough, shortness of breath, and chest tightness.  Pulmonary function testing was said to have demonstrated mild obstructive and restrictive ventilatory impairment.  Based on these examination findings, a June 2009 rating decision increased the rating for bronchitis to 30 percent effective from June 18, 2002.  This 30 percent rating has been continued until the present time.  As there is not of record results of pulmonary testing prior to June 18, 2002, demonstrating FEV-1 or FEV-1/FVC of 56 to 70 percent of their predicted values, a rating in excess of 10 percent for bronchitis prior to June 18, 2002 cannot be assigned.  38 C.F.R. §§ 3.400, 4.96, 4.97, DC 6600. 

The January 2016 remand requested that the Veteran be afforded another VA examination to assess the severity of his service connected in bronchitis.  Such was accomplished in May 2016, at which time the Veteran reported occasional fatigue and shortness of breath requiring the use of an albuterol inhaler.  He reported no asthma attacks with episodes of respiratory failure or that required visits to a physician in the prior 12 months.  Pulmonary function testing demonstrated FEV-1 to 73 percent of its predicted value and FEV-1/FVC to 103 percent of its predicted value.  The examiner stated that bronchitis impacted the Veteran's ability to work to the point that he avoided triggers which exacerbated his asthma.  

The January 2016 pulmonary function tests clearly demonstrate functioning that does not even approach the severity (FEV-1 or FEV-1/FVC of 40 to 55 percent of predicted value) of that required for a rating in excess of 30 percent under DC 6600.  As such, and there otherwise being no pulmonary function test indicating that the criteria for a rating in excess of 30 percent under DC 6600 are met-to include within the VA outpatient reports previously of record dated through July 2017-a rating in excess of 30 percent under DC 6600 cannot be assigned.  38 C.F.R. §§ 3.400, 4.96, 4.97, DC 6600. 

In making its rating determinations above, the Board observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations, to include his described persistent cough, shortness of breath, and chest tightness associated with his asthma.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board places more probative weight upon the competent medical evidence with regard to the specialized evaluation of functional impairment; namely, results of pulmonary function testing, of the service-connected manifestations at issue in determining that entitlement to a rating in excess of 10 percent for bronchitis prior to June 18, 2002 and 30 percent thereafter is not warranted. 

In sum, the Boards finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for bronchitis prior to June 18, 2002 and 30 percent thereafter.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and the claim for increased compensation for bronchitis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.
C. Dermatitis 

During the pendency of the appeal, revised provisions for evaluating scars were enacted effective from August 30, 2002 that are applicable to the rating of dermatitis.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  Because this change in law occurred while the appeal was pending, the Board must apply the version of the law that is more favorable to the Veteran's claim.  See VAOPGCPREC 7-2003.  However, the Board must apply the old law prior to the effective date of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-119(1997) and 38 U.S.C. § 5110(g) (2002); 38 C.F.R. § 3.114 (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue).  See also Dudnick v. Brown, 10 Vet. App. 79  (1997) (per curiam) (with respect to the amended regulations in question, VA is required to apply the amendments to the extent that they are more favorable to the claimant than the earlier provisions). 

The Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  See Rhodan v. West, 12 Vet. App. 55, 57   (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the amended regulations).  See also 38 U.S.C. § 7104(c); 
38 C.F.R. § 14.507 (precedent opinions of VA General Counsel are binding on Board). 

Under the old criteria, a 10 percent rating for eczema required exfoliation, exudation, or itching if involving an exposed surface or extensive area.  38 C.F.R. § 4.118, DC 7806 (2001).  If the exudation or itching was constant or there were extensive lesions or marked disfigurement, a 30 percent disability rating was assigned.  Id.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptional repugnance must have been shown.  Id.  

Under the revised criteria, a 10 percent rating for eczema or dermatitis requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).  A 30 percent rating for eczema or dermatitis requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating, the maximum rating for eczema or dermatitis under the revised criteria, is assigned with more that 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  Id. 

Dry, itchy, maculopapular lesions were described on the distal third of the medial aspect of the left leg on the April 1988 entrance examination.  The Report of Medical History collected at that time indicated the Veteran applied a medicated powder for the condition which was said to be "drying."  During service, the Veteran was treated for what was described as a "viral rash" in May 1991.  The July 1993 separation examination showed hyperpigmented hyperkeratotic lesions between the second and third fingers of the right hand.  

After service, a January 1994 VA general examination showed a hyperkeratotic and hyperpigmented lesion of the dorsal aspect of the left hand; multiple superficial well-healed scars on the right side of the face and both hands; and a small superficial scar in the right lumbar region with a mild keratotic formation that was well healed.  A September 1994 VA dermatology clinic report reflected the Veteran reporting having a rash all over his body since 1991 and demonstrated erythematous papules on the forearms, arms, and legs.  

A May 2016 VA examination noted that the Veteran was diagnosed with dermatitis in 1994.  At the time of the examination, the Veteran reported that while on active duty, he began suffering from recurrent itchiness and a rash "all over his body."  After service, the Veteran reported that he had continued having similar skin problems requiring chronic use of medications.  He reported that he was currently using daily topical creams prescribed by a VA dermatologist which had stabilized his condition, and that the disability due to dermatitis had been decreasing its severity when compared to past years.  The examiner specially noted that the Veteran's rash required the constant or near-constant use of topical corticosteroids.  The physical examination of the skin in April 2016 showed the dermatitis to be  manifested as a large patch of papules, some of which were erythematous, on the left forearm; diffuse papules on the right arm; post-inflammatory hyperpigmented areas on the upper back; multiple post-inflammatory spots on the legs; and patches of scaling on the back of right lower leg.  The dermatitis was said to involve 5 to 20 percent of the total body area and none of the exposed body area.  

In April 2017, and following a review of the in-service and post-service clinical evidence and as indicated in the Introduction, a VA clinician found that the skin rash in the left leg described at entrance to service was "highly suggestive" of dermatitis, and that it was at least as likely as not that such was aggravated by service.  The bases for this determination to the examiner included the fact that the lesions involving the right fingers on separation from service were not present at entrance and the aforementioned September 1994 VA dermatologic note indicating the Veteran reported suffering from a rash all over his body since 1991 and the described papules on the forearms, arms, and legs, which the clinician noted were not present at entrance to service.  

With consideration of the results from the May 2016 VA dermatologic examination and the April 2017 VA opinion set forth above, an April 2017 rating decision granted service connection for dermatitis effective from September 6, 1983, the day after the Veteran's separation from service.  A 10 percent rating was assigned effective from September 6, 1983.  A 60 percent rating-based on the evidence of the need for constant or near-constant use of corticosteroids shown at the May 2016 VA examination-was assigned effective from August 30, 2002, the effective date of the revised rating criteria that provides for a 60 percent rating if dermatitis requires the constant or near-constant use of corticosteroids.  

As set forth above, a 60 percent rating for dermatitis under the revised criteria can be no earlier than August 30, 2002, the effective date of the applicable regulatory revision.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.  As the highest assignable rating under the old criteria was 50 percent and the highest assignable rating under the revised criteria is 60 percent, a rating in excess of 60 percent cannot be assigned for the Veteran's dermatitis under the old or revised criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

As for a rating in excess of 10 percent under the old criteria prior to August 30,  2002, such would require the dermatitis to have resulted in exudation or itching that was constant or there to be have been extensive lesions or marked disfigurement.  Such manifestations are simply not shown prior to August 30, 2002.  In this regard, the scarring at the January 1994 VA examination was variously described as being superficial, well-healed, small, and to involve only mild keratotic formation.  Again, while the Veteran's contentions with respect to the nature of the service-connected manifestations at issue have been considered, and his lay testimony is competent to describe certain symptoms associated with these manifestations, to include itching, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  Therefore, the Board finds that a rating in excess of 10 percent for dermatitis prior to August 30, 2002, is not warranted.  38 C.F.R. §§ 3.400, 4.118; DC 7806 (2001). 

In sum, the Boards finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for dermatitis for the period from September 6, 1993 to August 29, 2002.  As such, the benefit of the doubt doctrine is not applicable with respect to this period, and as the highest assignable rating for dermatitis under the old or revised criteria is 60 percent, the claim for increased compensation for dermatitis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert. 

ORDER

A compensable rating for bilateral hearing loss is denied. 

A rating in excess of 10 percent for bronchitis prior to June 18, 2002 or 30 percent thereafter is denied.   

An initial rating in excess of 10 percent for dermatitis for the period from September 6, 1993 to August 29, 2002, and 60 percent thereafter is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


